NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRION LARRY ALEXANDER,                        No. 19-15025

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00804-DAD-SAB

 v.
                                                MEMORANDUM*
G. YBARRA, Correctional Sergeant at CCI;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Darrion Larry Alexander appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Alexander

failed to exhaust available administrative remedies as required under the Prison

Litigation Reform Act (“PLRA”) and failed to raise a genuine dispute of material

fact as to whether administrative remedies were effectively unavailable to him.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (the PLRA requires “proper

exhaustion,” which means “using all steps the agency holds out, and doing so

properly” (citation and internal quotation marks omitted)); Booth v. Churner, 532

U.S. 731, 739 (2001) (a prisoner must fully exhaust administrative remedies

“regardless of the fit between a prisoner’s prayer for relief and the administrative

remedies possible”); see also Ross v. Blake, 136 S. Ct. 1850, 1860 (2016)

(describing the limited circumstances under which administrative remedies may be

effectively unavailable).

      We reject as meritless Alexander’s contention that he exhausted

administrative remedies through his participation in a video interview with prison

officials. See Panaro v. City of N. Las Vegas, 432 F.3d 949, 954 (9th Cir. 2005)

(“[P]articipating in an internal affairs investigation does not by itself satisfy the

exhaustion requirement of the PLRA”).

      Contrary to Alexander’s contention, the district court’s failure to provide

him with the deadline to oppose summary judgment was not reversible error where


                                            2                                     19-15025
Alexander filed a substantive response to the magistrate judge’s report and

recommendation and the district court considered his response. See Labatad v.

Corr. Corp. of Am., 714 F.3d 1155, 1159 (9th Cir. 2013).

      AFFIRMED.




                                         3                                    19-15025